HARDY, Judge.
Plaintiff filed a judicial appeal from the decision of the Board of Review of the defendant agency denying unemployment compensation. Defendant appeals from judgment awarding compensation.
The transcript before us discloses that on original hearing the defendant agency disqualified claimant for benefits, which conclusion was affirmed by the Appeals Referee and the Board of Review. Upon application for judicial review, the claimant presented evidence with reference to a respiratory affection allegedly caused by working conditions existing in her place of employment by Haynesville Manufacturing Company. On judicial appeal the district court ordered the case remanded for the taking of evidence as to plaintiff’s physical condition. The claim was again refused by defendant agency and on a subsequent judicial appeal the trial court reversed this finding and recognized plaintiff as being eligible for unemployment benefits.
The facts established by evidence tendered by claimant on the hearing before defendant agency, after remand of this case, adequately justified the conclusion that plaintiff was forced to discontinue her employment because of her physical condition which directly resulted therefrom. For this reason it is clear that the judgment appealed from was fully justified and, accordingly, it is ordered that said judgment be and it is hereby affirmed.